Case 6:19-cv-02192-JA-EJK Document 14 Filed 12/06/19 Page 1 of 6 PageID 177




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

  CITRUS CONTRACTING LLC
  a/a/o Walid Mardini,

          Plaintiff,                                       CASE NO: 6:19-cv-02192-JA-EJK

  vs.

  LIBERTY MUTUAL FIRE
  INSURANCE COMPANY,

       Defendant.
  ___________________________/

                           REPLY TO PLAINTIFF’S RESPONSE TO
                            DEFENDANT’S MOTION TO DISMISS

  I.      THE EXCEPTION TO THE HOMESTEAD EXEMPTION DOES NOT APPLY.

          There exists an exception to the homestead exemption. It is for “obligations

  contracted for the…improvement or repair” of the homestead property. Fla. Const.

  Art. X, § 4(a). (emphasis added). Plaintiff misstates the exception. It says the

  exception is for “the improvement or repair of the house”—leaving out the important

  “contracted for” requirement. As set out below, the exception does not apply.1

          A. The exception applies only to obligations for the improvement or
             repair of the property, which are contracted for.

          As stated above, the exception to the homestead exemption is for “obligations

  contracted for the…improvement or repair” of the homestead property. Fla. Const.

  Art. X, § 4(a). Plaintiff acknowledges that the “assignment” is not a contract for

  1
   When viewing the exception, this Court must construe it strictly. Quigley v. Kennedy & Ely Ins., Inc.,
  207 So. 2d 431, 432 (Fla. 1968); Pelecanos v. City of Hallandale Beach, 914 So. 2d 1044, 1046 (Fla.
  4th DCA 2005).
Case 6:19-cv-02192-JA-EJK Document 14 Filed 12/06/19 Page 2 of 6 PageID 178




  improvement or repair of property. See Resp. at 3-4 (“A construction contract for

  services and an assignment of benefits are two very different documents and

  Defendant offers no support to show an assignment of benefits must adhere to the

  strict requirements of a construction contract.”). This acknowledgement forecloses

  Plaintiff’s argument that the exception applies.

         Liberty Mutual explained in its motion to dismiss that the contract between

  Plaintiff and Walid and/or Rana Mardini is invalid because it does not contain a price.

  See Gables I Townhomes, Inc. v. Sunmark Restoration, Inc., 687 So. 2d 6, 6 (Fla.

  3d DCA 1996); Martin v. Jack Yanks Const. Co., 650 So. 2d 120, 121 (Fla. 3d DCA

  1995). Plaintiff, in its reply, did not dispute this point. Because the contract is

  invalid, the exception to the homestead exemption does not apply. This is seen in

  Cross v. Strader Const. Corp., 768 So. 2d 465 (Fla. 2d DCA 2000).

         In Cross, the Crosses hired a general contractor to construct their home. A

  dispute arose, and Strader—the general contractor—sued under three causes of

  action: enforcement of a mechanic’s lien, breach of contract, and quantum meruit.

  Id. The trial court denied all claims, except the claim for quantum meruit. The trial

  court awarded Strader $28,011 in damages.

         Strader moved to enforce the judgment lien and authorize sale of the

  property. The trial court granted the motion. The Crosses appealed. They argued

  that the trial court erred because the property was their homestead.

         The issue on appeal focused on the exception to the homestead exemption.

  Strader argued the exception applied because the judgment was for goods, labor,



                                              2
Case 6:19-cv-02192-JA-EJK Document 14 Filed 12/06/19 Page 3 of 6 PageID 179




  and materials that were used in the improvement of the property. The appellate

  court disagreed:

                Strader would be correct if he had prevailed on his mechanic's
                lien claim or his breach of contract claim. However, the trial
                court denied both of these claims and the final judgment was
                not appealed.

  Id. at 466.

         The appellate court explained:

                Article X, Section 4(a) expressly provides that obligations for the
                purchase, improvement, or repair of the property, which are
                contracted for, are an exception to the homestead exemption.
                Florida law requires a strict construction of the exceptions to the
                homestead exemption. Quantum meruit is the antithesis of
                matters contracted for….We conclude that the judgment for
                quantum meruit damages in this case does not fall within the
                exceptions to the homestead exemption.

  Id. (internal citations omitted; emphasis original.)

         Thus, contrary to Plaintiff’s argument, the exception is not for “the

  improvement or repair of the house.” It is for obligations for the improvement or

  repair of the property, which are contracted for. And, as Cross shows, that

  contractual obligation must be valid. The contract between Plaintiff and Walid and/or

  Rana Mardini is invalid for lack of a price. And Plaintiff itself acknowledges that the

  assignment is not a contract for the repair or improvement of property. (Resp. at 3-

  4.) Accordingly, the exception to the homestead exemption does not apply.

         B.        An assignment is not an obligation contracted for the repair of
                   property.

         Excepted from the homestead exemption are “obligations contracted for

  the…improvement or repair” of homestead property. This exception does not apply


                                                3
Case 6:19-cv-02192-JA-EJK Document 14 Filed 12/06/19 Page 4 of 6 PageID 180




  because the assignment is not an “obligation contracted for repair” of the property,

  which Plaintiff acknowledges. In Perry v. Beckerman, 97 So. 2d 860, 863 (Fla.

  1957), the Court explained:

            While an obligation contracted for the erection or repair of
            improvements on homestead real estate is enforceable against
            the homestead, such an obligation to be so enforceable must be
            one contracted directly for labor and materials used in the
            construction of the improvement. An advance of money
            borrowed to purchase materials or to pay off labor is not within
            the scope of the exception to the homestead exemption. In such
            case the contract is to repay money loaned or expended and it
            is not in the nature of a contract to pay for the erection of the
            improvements or for the labor.

         Here too, the assignment is not a contract directly for labor and materials

  used in the repair of the property. Rather, it is an alienation of an interest in

  insurance benefits. Whether or not that alienation is part of some alternative funding

  arrangement for work that may or may not be done at the property, the Perry case

  makes clear that the exception only applies to a contract to directly repair or improve

  the property, which, as Plaintiff acknowledges, the assignment is not. (Resp. at 3-4.)

  II.    LIBERTY MUTUAL HAS STANDING TO                        CHALLENGE        WHETHER
         PLAINTIFF HAS STANDING.

         Plaintiff argues it can sue Liberty Mutual, but Liberty Mutual cannot challenge

  whether Plaintiff holds any rights that would allow it to sue Liberty Mutual. Plaintiff’s

  argument is foreclosed by Martin Properties, Inc. v. Florida Indus. Inv. Corp., 833

  So. 2d 825 (Fla. 4th DCA 2002). In that case, a party contended another party, MPI,

  “had no standing to challenge the validity of the assignment because MPI was




                                              4
Case 6:19-cv-02192-JA-EJK Document 14 Filed 12/06/19 Page 5 of 6 PageID 181




  neither a party to it nor a third party beneficiary of it.” Id. at 827. However, the

  appellate court said “[t]hat, however, is not the test.” Id. (emphasis added.)

             Standing is, in the final analysis, that sufficient interest in the
             outcome of litigation which will warrant the court's entertaining it.
             It is beyond doubt that standing is, in most states, no longer
             determined by first determining some abstract question such as
             “privity.”

  Martin Properties, 833 So. 2d at 827 (emphasis added.)

         In Martin Properties, if the assignment was not valid, MPI would own the

  property at issue. The appellate court held that was sufficient to give MPI standing

  to challenge the validity of the assignment. Similarly, here, if the assignment did not

  transfer ownership of the insurance claim to Plaintiff, Plaintiff has no standing to sue

  Liberty Mutual. In addition, if the assignment did not transfer ownership of the

  insurance claim to Plaintiff, the ownership of the claim remains with the Mardinis and

  they, if anyone, are the only parties who can sue. Liberty Mutual has an interest in

  not being sued by a party who does not hold the insurance rights and an interest in

  not being subjected to potential duplicate litigation. This is an obvious “sufficient

  interest in the outcome of the litigation.”

         This issue also was addressed in MSP Recovery, LLC v. Allstate Ins. Co.,

  276 F. Supp. 3d 1311, 1316 (S.D. Fla. 2017).

             MSP next argues that Allstate does not have standing to
             challenge the validity of the assignments from FHCP to La Ley,
             and from La Ley to MSP. However, Allstate does not seek to
             invalidate the assignments; rather, Allstate challenges the
             Plaintiff's standing to bring this suit.

  The same is true here.



                                                5
Case 6:19-cv-02192-JA-EJK Document 14 Filed 12/06/19 Page 6 of 6 PageID 182




                                        Respectfully submitted,
                                        BUTLER WEIHMULLER KATZ CRAIG LLP

                                        /s/ Matthew J. Lavisky
                                        MATTHEW J. LAVISKY, ESQ.
                                        Florida Bar No.: 48109
                                        mlavisky@butler.legal
                                        STARR L. BROOKINS, ESQ.
                                        Florida Bar No.: 92284
                                        sbrookins@butler.legal
                                        400 N. Ashley Drive, Suite 2300
                                        Tampa, Florida 33602
                                        Telephone: (813) 281-1900
                                        Facsimile: (813) 281-0900
                                        Attorneys for Defendant

                               CERTIFICATE OF SERVICE

         I certify that on December 6, 2019, I presented the foregoing to the Clerk of

  Court for filing and uploading to the CM/ECF system, which will send a Notice of

  Electronic Filing to counsel of record.




                                            /s/ Matthew J. Lavisky
                                            MATTHEW J. LAVISKY, ESQ.




                                               6
